FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YUXIANG XU,                                      No. 07-71047

               Petitioner,                       Agency No. A075-740-968

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Yuxiang Xu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) February 21, 2007 order denying Xu’s

motion to reopen to apply for asylum. In that same order, the BIA granted Xu’s

motion to reissue the BIA’s June 20, 2003 decision, which adopted and affirmed an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s order denying Xu’s applications for asylum, withholding of

removal, and relief under the Convention Against Torture. Our jurisdiction is

controlled by 8 U.S.C. § 1252. We review the denial of a motion to reopen for

abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We

deny in part and dismiss in part the petition for review.

      To the extent that Xu raises a due process challenge to the BIA’s reissued

June 20, 2003 decision, we find that Xu was afforded a full and fair hearing. See

Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926–27 (9th Cir. 2007).

      The BIA did not abuse its discretion in denying Xu’s motion to reopen to

apply for asylum because the evidence Xu submitted was insufficient to

demonstrate a prima facie case of eligibility. See Konstantinova v. INS, 195 F.3d
528, 530 (9th Cir. 1999) (affirming the BIA’s holding that the evidence submitted

in support of a motion to reopen was “too general” to demonstrate a well-founded

fear of future persecution).

      Finally, we lack jurisdiction to review the BIA’s failure to invoke its sua

sponte authority under 8 C.F.R. § 1003.2(a) to reopen Xu’s removal proceedings.

See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JBG                                        2                                  07-71047